Citation Nr: 1811139	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-02 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based upon individual unemployability due to service connected disabilities (TDIU).   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. A. Prinsen, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from August 2004 until January 2006.

This matter is before the Board of Veterans' Appeal (Board) on appeal of a June 2012 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

While the Board regrets the additional delay, it finds that a remand is necessary to adequately rate the Veteran's PTSD, and to adjudicate the issue of a TDIU.

The Veteran contends he is unemployable due to his PTSD symptoms and his back problems.  See Form 9 December 2012.  

The Veteran last underwent a VA examination in June 2011 for his PTSD.  The VA examiner opined that the Veteran's ability to perform physical and sedentary employment activities were not affected by his PTSD.  Since this examination, additional mental health treatment records have been received.  Within those records is an assessment from one of the Veteran's treating provider, L.A.P.S., who opined in December 2014 that the Veteran "is totally and permanently disabled from any type or level of work due to severe emotional mental illness."  See CAPRI May 2017 p. 21.  The contemporaneous clinical records, however, do not suggest such a level of impairment.  The Board finds that a current VA examination is needed to clarify the severity of the Veteran's mental health symptoms - based upon all available medical evidence - and to offer an opinion as to the impact his PTSD has on his ability to maintain gainful employment.         


The Veteran originally claimed that he was unable to work due to his PTSD; however, in December 2012 the Veteran reported that his back condition also affects his ability to work.  See Form 9.  The Veteran's last VA examination for his service connected degenerative arthritis of the lumbar spine was in June 2011.  This allegation in December 2012 suggests that the service connected back disability has increased in severity since the time of the last VA examination.  A VA examination is necessary to determine the current severity of the Veteran's degenerative arthritis of the lumbar spine and its impact on his ability to maintain gainful employment.  

As the Veteran's entitlement to a TDIU is inextricably intertwined with the PTSD claim on appeal, the Board finds that the claim for a TDIU must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding treatment records with the claims file to the extent possible.

2.  Schedule the Veteran for a VA psychiatric examination to determine the current extent and severity of symptoms associated with the service connected PTSD.  The electronic claims file should be made available to the examiner, and the examiner is requested to review the claims file and indicate that such was accomplished in the examination report. 

(a) The examiner should indicate the current level of occupational and social impairment; and 

(b) The examiner should opine, retrospectively, to the extent feasible, on the level of occupational and social impairment due to the PTSD between January 2011 and the current examination.

(c) The examiner must also provide an assessment of the Veteran's functional limitations due to PTSD, including how they may relate to his ability to function in a work setting and to perform work tasks.  The examiner should refrain from commenting on whether the Veteran is employable.

(d) The examiner should review the record and comment on whether he/she agrees with the medical conclusions of L.A.P.S.  See CAPRI May 2017(12/2/14 clinical record).

Additionally, the examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the medical professional rejects the Veteran's reports, he or she must provide an explanation for such rejection.

A complete rationale for all medical opinions is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).

3.  Schedule the Veteran for a VA examination with the appropriate specialist for the purpose of ascertaining the current nature and severity of the service-connected degenerative arthritis of the lumbar spine, to include any functional effects.  The electronic file should be made available to and be reviewed by the examiner, and they must indicate whether such review was accomplished.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that if an examiner reports he or she cannot provide an opinion without resorting to speculation the examiner must provide a rationale for that statement.

The examiner must also provide an assessment of the Veteran's functional limitations due to the service connected back disability, including how they may relate to his ability to function in a work setting and to perform work tasks.  The examiner should refrain from commenting on whether the Veteran is employable.

4.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
G. A. WASIK  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


